Per Curiam.
Suit upon a promissory note given for a subscription of stock in The Fort Wayne and Southern Railroad Company.
There was an answer alleging that the note had been delivered to one Jones, who was authorized to collect it, and apply the proceeds upon a debt due from the company to him.
This answer showed the beneficial interest in the note to be in Jones, and a demurrer to it should have been overruled.
There were paragraphs of fraud and failure of consideration, and one of special non est factum, too evidently insufficient in their allegations to require notice.
The judgment is reversed with costs. Cause remanded, with instructions to proceed in accordance with this opinion.